The appeal is from an order of the district judge, made October 5, 1915, refusing to grant a temporary injunction. The transcript was filed in this court on October 16, 1915, and an appeal bond was separately and later filed in the office of the district clerk October 27, 1915, and in this court October 28, 1915. Appellee makes a motion to dismiss the appeal because the transcript does not show and contain an appeal bond (article 2113, Vernon's Sayles' Stat), and because no appeal bond has been filed within 15 days from the order of the district judge refusing the injunction. Cited: Hicks v. Murphy, 150 S.W. 955; Electric Co. v. Park, 155 S.W. 965.
It is believed the matter is jurisdictional, and the motion must be sustained, and the appeal dismissed.